Exhibit 26(c)(22): Amendment No. 3 to the Intercompany Agreement between Voya Investment Management LLC and Security Life of Denver Insurance Company Amendment No. 3 TO THE INTERCOMPANY AGREEMENT This Amendment No. 3, effective as of May 01, 2015, amends the Intercompany Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and between Voya Investment Management LLC (“VIM”) and Security Life of Denver Insurance Company (“SLD”). WITNESSETH WHEREAS, VIM conducts an asset management business through various companies that provides investment advice to and perform administrative services for certain U.S. registered investment companies (“Funds”), including Voya Investments, LLC (“VIL”), an investment adviser and/or administrator or sub-administrator for the Funds; and WHEREAS, SLD is an insurance company which offers a variety of insurance products, including variable annuities; Funds advised and/or administered or sub-administered by VIL are made available through sub-accounts to purchasers of these insurance products; and WHEREAS, VIM, pays and/or causes its subsidiaries to pay, to SLD the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the funds by SLD and by SLD non-insurance customers during the prior calendar month; and WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS, the parties desire to clarify the Agreement by replacing Schedule A; and NOW, THEREFORE, the parties agree as follows: 1.
